ARNOLD, Judge.
Defendant contends that the trial court erred when it dismissed his notice of appeal. Specifically, he argues that the words of the district judge on pages 15-22 of the record were not such as to constitute the entry of a judgment.
G.S. 1A-1, Rule 58 defines the entry of judgment as follows: “... where judgment is rendered in open court, the clerk shall make a notation in his minutes ... and such notation shall constitute the entry of judgment. ...” The record before us indicates that the judgment in this case was “entered” in open court on 8 August 1980, and that the defendant and his counsel were present in court at the time the judgment of the court was *709stated. An appeal in a civil action, when taken by written notice, must be taken within ten days after entry of judgment. G.S. l-279(c); Rule 3(c), N.C. Rules of Appellate Procedure. Here the judgment was entered 8 August and notice of appeal was given on 19 August. Since the ten-day period was exceeded, the appeal was properly dismissed.
The order of the trial court is
Affirmed.
Judges Hedrick and Webb concur.